Citation Nr: 0521166	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  03-07 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a low back disability.  

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for colon polyps.  

3.  Entitlement to a compensable disability rating for 
allergic rhinitis.  

4.  Entitlement to an increased disability rating for 
irritable bowel syndrome, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from May 1950 to 
May 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.  Specifically, in that 
decision, the RO determined that new and material evidence 
sufficient to reopen the previously denied claims of 
entitlement to service connection for a low back disability 
and for colon polyps had not been received.  Also in that 
determination, the RO denied a compensable evaluation for the 
service-connected allergic rhinitis but awarded a 10 percent 
rating for the service-connected irritable bowel syndrome, 
effective from October 2000.  

The veteran has also claimed service connection for hearing 
loss and tinnitus; however, these matters have not been 
developed for appellate review and are referred to the RO for 
appropriate action.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.  

2.  In an August 1971 decision, the RO denied service 
connection for a low back disability.  The RO notified the 
veteran of that decision several weeks later in September 
1971, but he did not initiate an appeal of the denial of the 
claim.  

3.  The evidence received since the RO's August 1971 denial 
of service connection for a low back disability is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
such a disorder.  

4.  In an October 1988 decision, the RO denied service 
connection for intestinal polyps.  The RO notified the 
veteran of that determination approximately one month later 
in November 1988, but he did not initiate an appeal of the 
denial of the claim.  

5.  The evidence received since the RO's October 1988 
determination is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
of service connection for colon polyps.  

6.  The service-connected allergic rhinitis is manifested by 
seasonal allergies, with no nasal obstruction.  

7.  The service-connected irritable bowel syndrome is 
manifested by alternating episodes of diarrhea and 
constipation but no severe symptoms, including no evidence of 
more or less constant abdominal distress.  


CONCLUSIONS OF LAW

1.  The RO's August 1971 decision that denied service 
connection for a low back disability is final.  38 U.S.C.A. 
§ 4005 (West 1970); 38 C.F.R. §§ 3.104, 19.112, 19.118, 
19.153 (1971); currently 38 U.S.C.A. § 7105 (West 2002) and 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).  

2.  The evidence received since the RO's August 1971 
determination is not new and material, and the claim for 
service connection for a low back disability is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  

3.  The RO's October 1988 decision that denied service 
connection for intestinal polyps is final.  38 U.S.C.A. 
§ 4005 (West 1988); 38 C.F.R. §§ 3.104, 19.117, 19.129, 
19.192 (1988); currently 38 U.S.C.A. § 7105 (West 2002) and 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).  

4.  The evidence received since the RO's October 1988 
determination is not new and material, and the claim for 
service connection for colon polyps is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  

5.  The criteria for a compensable rating for the 
service-connected allergic rhinitis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.97, 
Diagnostic Code 6522 (2004).  

6.  The criteria for a disability rating greater than 
10 percent for the service-connected irritable bowel syndrome 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.114, Diagnostic Code 7319 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

By letters dated in October 2001 and June 2004 in the present 
case, the RO informed the veteran of the type of evidence 
necessary to support the claims on appeal.  In addition, the 
RO notified the veteran that it would make reasonable efforts 
to help him obtain necessary evidence with regard to these 
issues but that he must provide enough information so that 
the agency could request the relevant records.  The RO also 
discussed the attempts already made to obtain relevant 
evidence with regard to these claims.  Further, the RO 
notified the veteran of his opportunity to submit 
"information or evidence," "additional information or 
evidence," and "any other evidence or information that . . 
. [he believed would] support . . . [his] claim."  Thus, he 
may be considered advised to submit all pertinent evidence in 
his possession.  

Additionally, the March 2002 rating decision, the statement 
of the case (SOC) issued in December 2002, and the 
supplemental statement of the case (SSOC) furnished in June 
2004 notified the veteran of the relevant criteria and 
evidence necessary to substantiate the claims on appeal.  
These documents also included discussions regarding the 
evidence of record, adjudicative actions taken, and the 
reasons and bases for the denial of these issues.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  Importantly, however, the purpose of the 
VCAA is to notify the appellant of the elements pertinent to 
his or her claim.  See, Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  Once that goal has been 
achieved--irrespective of whether it has been done by way of 
a single notice letter or via more than one 
communication--the essential purposes of the VCAA have been 
satisfied.  In the present case, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the veteran covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004) and Mayfield 
v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. 
Apr. 14, 2005).  In this regard, the Board notes that, in the 
current appeal, the veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  To the extent that the 
notice may not have been given prior to the initial 
adjudication, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although the notice provided to the 
veteran in 2004 was not given prior to the first adjudication 
of the claim, the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  

Further, VA has made multiple attempts to obtain records of 
post-service treatment adequately identified by the veteran.  
Also, the veteran has been accorded several pertinent 
evaluations during the current appeal.  Accordingly, the 
Board finds that VA has satisfied its duty to notify and to 
assist pursuant to the VCAA with regard to the issues on 
appeal.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Analysis

A.  Petition To Reopen Previously Denied Claim For Service 
Connection For A Low Back Disability

At the time of the August 1971 decision, the RO considered 
the relevant evidence of record.  According to service 
medical records, a report of a November 1951 military 
hospitalization discharge indicated that the veteran was 
convalescing from a secondary closure wound of the back of 
his trunk and that he had sustained this injury in October 
1951.  Additional service medical records from that 
hospitalization reflected treatment, in pertinent part, for a 
superficial wound to the veteran's upper back area.  In any 
event, the examination which was conducted pursuant to the 
veteran's pending military separation was negative for 
complaints of, treatment for, or findings of a low back 
disability.  In fact, the separation examination demonstrated 
that the veteran's spine was normal.  A relevant post-service 
VA medical record indicated that, between March and May 1971, 
the veteran was hospitalized for 44 days, during which time 
he underwent excision of a herniated nucleus pulposus at the 
L5-S1 level.  Pertinent discharge diagnosis was characterized 
as a herniated nucleus pulposus.  

While a low back disability (characterized as herniated 
nucleus pulposus at the L5-S1 level) was shown on 
post-service evaluation, the claims folder contained no 
competent evidence associating this disability with the 
veteran's active military duty.  Without such competent 
evidence, the RO determined that service connection for the 
diagnosed lumbar spine disorder was not warranted.  Thus, in 
August 1971, the RO denied service connection for a low back 
disability.  

Approximately three weeks later in September 1971, the RO 
notified the veteran of the decision.  The veteran did not 
initiate an appeal of the denial of this service connection 
claim.  Consequently, the RO's August 1971 denial of service 
connection for a low back disability is final.  38 U.S.C.A. 
§ 4005 (West 1970); 38 C.F.R. §§ 3.104, 19.112, 19.118, 
19.153 (1971); currently 38 U.S.C.A. § 7105 (West 2002) and 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).  

The veteran may reopen his claim by submitting new and 
material evidence.  38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).  New and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  
See also, Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998).  In deciding the issue of whether newly received 
evidence is "new and material," the credibility of the 
evidence must be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 512, 513 (1992).  

The Board acknowledges that the regulation regarding new and 
material evidence was amended.  See 38 C.F.R. § 3.156(a) 
(2004).  This amendment to 38 C.F.R. § 3.156(a) applies only 
to petitions to reopen finally decided claims received on or 
after August 29, 2001.  The veteran's request to reopen his 
claim for service connection for a low back disability in the 
present case was filed prior to that date.  Therefore, the 
amended regulation does not apply.  

At the time of the August 1971 rating action, there was no 
competent evidence associating the diagnosed herniated 
nucleus pulposus at the L5-S1 level with the veteran's active 
military duty.  Additional evidence received since this prior 
final denial of service connection for a low back disability 
includes reports of private and VA medical records reflecting 
evaluation of, and treatment for, a lumbar spine disorder 
variously characterized as degenerative disc disease with 
associated circumferential disc bulges at L4-L5 and L5-S1 
causing some degree of acquired spinal canal stenosis, lower 
lumbar spine arthrosis, lumbar muscle spasm, degenerative 
changes of the lumbar spine, mechanical low back pain, 
lumbosacral myositis, minimal lumbar spondylosis with some 
osteophyte formation on the anterior vertebral margin, and 
status post laminectomy between May 1973 and September 2002.  

Significantly, however, these documents do not reflect 
competent evidence of an association between such diagnosed 
low back disability and the veteran's active military duty.  
Consequently, the Board finds that the additional evidence 
received since the prior final denial of service connection 
for a low back disorder in August 1971 is not probative of 
the central issue in the veteran's case for service 
connection for such a disability.  Significantly, these 
additional records do not bear directly and substantially 
upon the specific matter under consideration, are either 
cumulative or redundant, and, are not so significant that 
they must be considered in order to decide fairly the merits 
of the claim for service connection for a low back 
disability.  See, 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).  

Accordingly, the Board concludes that the additional evidence 
received since the final denial of service connection for a 
low back disorder in August 1971 is not new and material, as 
contemplated by the pertinent law and regulations.  As such, 
this additional evidence does not serve as a basis to reopen 
the veteran's claim for service connection for a low back 
disorder.  See, 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  



B.  Petition To Reopen Previously Denied Claim For Service 
Connection For Colon Polyps

At the time of the October 1988 decision, the RO considered 
the relevant evidence of record.  Service medical records 
were negative for complaints of, treatment for, or findings 
of colon polyps.  In fact, the examination conducted pursuant 
to the veteran's pending military discharge demonstrated that 
the veteran's anus and rectum were normal.  Relevant 
post-service private and VA medical records reflected 
treatment for a perianal abscess between March and April 
1967, a polypoid lesion at the sigmoidescending junction in 
January 1985, and colon polyps in February 1985.  An October 
1987 barium enema report showed no evidence of obstructive or 
stenotic lesions in the colon and no evidence of polypoid 
lesions at the junction of the distal descending and the 
sigmoid colon.  

While the presence of colon polyps had been shown on 
post-service evaluation, the claims folder contained no 
competent evidence associating this disability with the 
veteran's active military duty.  Without such competent 
evidence, the RO determined that service connection for 
intestinal polyps was not warranted.  Thus, in October 1988, 
the RO denied service connection for intestinal polyps.  

Approximately three weeks later in November 1988, the RO 
notified the veteran of the decision.  The veteran did not 
initiate an appeal of the denial of this service connection 
claim.  Consequently, the RO's October 1988 denial of service 
connection for intestinal polyps is final.  38 U.S.C.A. 
§ 4005 (West 1988); 38 C.F.R. §§ 3.104, 19.117, 19.129, 
19.192 (1988); currently 38 U.S.C.A. § 7105 (West 2002) and 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).  

The veteran may reopen his claim by submitting new and 
material evidence.  38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).  New and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  
See also, Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998).  In deciding the issue of whether newly received 
evidence is "new and material," the credibility of the 
evidence must be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 512, 513 (1992).  

The Board acknowledges that the regulation regarding new and 
material evidence was amended.  See 38 C.F.R. § 3.156(a) 
(2004).  This amendment to 38 C.F.R. § 3.156(a) applies only 
to petitions to reopen finally decided claims received on or 
after August 29, 2001.  The veteran's request to reopen his 
claim for service connection for colon polyps in the present 
case was filed prior to that date.  Therefore, the amended 
regulation does not apply.  

At the time of the October 1988 rating action, there was no 
competent evidence associating the diagnosed colon polyps 
with the veteran's active military duty.  Additional evidence 
received since this prior final denial of service connection 
for colon polyps includes private and VA medical reports 
reflecting evaluation of, and treatment for (including 
excision of), colon polyps on multiple occasions between May 
1999 and May 2004.  

Significantly, these documents do not reflect competent 
evidence of an association between the diagnosed colon polyps 
and the veteran's active military duty.  Consequently, the 
Board finds that the additional evidence received since the 
prior final denial of service connection for intestinal 
polyps in October 1988 is not probative of the central issue 
in the veteran's case for service connection for such a 
disability.  Significantly, these additional records do not 
bear directly and substantially upon the specific matter 
under consideration, are either cumulative or redundant, and, 
are not so significant that they must be considered in order 
to decide fairly the merits of the claim for service 
connection for colon polyps.  See, 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  

Accordingly, the Board concludes that the additional evidence 
received since the final denial of service connection for 
intestinal polyps in October 1988 is not new and material, as 
contemplated by the pertinent law and regulations.  As such, 
this additional evidence does not serve as a basis to reopen 
the veteran's claim for service connection for colon polyps.  
See, 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a) (effective 
prior to August 29, 2001).  

C.  Increased Rating Claims

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2004).  Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  
Although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2004).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2004).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2004).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

1.  Service-Connected Allergic Rhinitis

By a May 1955 rating action, the RO granted service 
connection for allergic rhinitis and assigned a 
noncompensable evaluation to this disability, effective from 
March 1955.  This service-connected disability has remained 
evaluated as noncompensably disabling.  

According to the applicable diagnostic code, allergic or 
vasomotor rhinitis without polyps but with greater than 
50 percent obstruction of nasal passage on both sides or 
complete obstruction on one side warrants the grant of a 
10 percent disability rating.  38 C.F.R. § 4.97, Diagnostic 
Code 6522 (2004).  The next higher rating of 30 percent, the 
highest evaluation allowable pursuant to this Diagnostic 
Code, requires evidence of polyps.  Id.  

Throughout the current appeal, the veteran has asserted that 
a compensable rating is warranted for his service-connected 
allergic rhinitis because this disorder has increased in 
severity.  Specifically, he has described nasal obstruction 
resulting in trouble breathing, intense headaches, and 
swelling around his eyes.  

Importantly, however, the competent evidence of record does 
not support the veteran's contentions.  Specifically, the 
numerous private and VA medical records which have been 
received and associated with the veteran's claims folder do 
not reflect outpatient, or inpatient, treatment for allergic 
rhinitis.  Furthermore, the pertinent VA examinations 
conducted in November 2001 and May 2004 demonstrated no 
evidence of nasal obstruction, purulent discharge, 
tenderness, crusting, or dyspnea at rest or on exertion.  In 
addition, sinus X-rays taken in May 2004 were normal.  In 
addition, although the veteran reported occasional 
interference with breathing through his nose at the November 
2001 evaluation, he denied experiencing this symptom at the 
later examination conducted in May 2004.  
Significantly, no evidence of nasal obstruction has been 
shown.  Without evidence of greater than 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side, even without polyps, a compensable 
evaluation of 10 percent cannot be awarded.  38 C.F.R. 
§ 4.97, Diagnostic Code 6522 (2004).  

2.  Service-Connected Irritable Bowel Syndrome

Initially, by a May 1967 rating action, the RO granted 
service connection for irritable colon syndrome and assigned 
a noncompensable evaluation to this disability, effective 
from January 1967.  In October 2000, the veteran filed his 
current appeal for a compensable evaluation for this 
service-connected disability.  By the appealed rating action 
dated in March 2002, the RO redefined this disorder as 
irritable bowel syndrome and awarded a compensable evaluation 
of 10 percent, effective from October 2000, for this 
disability.  The service-connected irritable bowel syndrome 
has remained evaluated as 10 percent disabling.  

According to the applicable diagnostic code, mild irritable 
colon syndrome (including spastic colitis and mucous colitis) 
manifested by disturbances of bowel functionwith occasional 
episodes of abdominal distress will result in the assignment 
of a noncompensable evaluation.  38 C.F.R. § 4.114, 
Diagnostic Code 7319 (2004).  The next higher rating of 
10 percent requires evidence of moderate irritable colon 
syndrome with frequent episodes of bowel disturbance with 
abdominal distress.  Id.  The highest evaluation allowable 
pursuant to this Diagnostic Code, 30 percent, necessitates 
evidence of severe irritable colon syndrome with diarrhea, or 
alternating diarrhea and constipation, and with more or less 
constant abdominal distress.  Id.  

Throughout the current appeal, the veteran has asserted that 
an increased rating is warranted for his service-connected 
irritable bowel syndrome because this disorder has increased 
in severity.  Specifically, he has described intense 
abdominal pains, diarrhea, constipation, and loss of weight.  

Importantly, however, the competent evidence of record does 
not support the veteran's contentions.  Specifically, the 
numerous private and VA medical records which have been 
received and associated with the veteran's claims folder 
reflect only periodic outpatient treatment for his irritable 
bowel syndrome.  In this regard, the Board acknowledges that, 
in May 2002 and February 2003, the veteran described his 
complaints of intense abdominal pain with continuous diarrhea 
and constipation to a private physician.  

Although a physical examination conducted at a VA outpatient 
treatment session in October 2000 demonstrated mild abdominal 
tenderness upon palpation, another physical evaluation 
completed at a subsequent VA outpatient treatment session in 
August 2001 indicated that the veteran's abdomen was normal.  
In particular, this examination reflected bowel sounds which 
were present in all quadrants; an abdomen which was 
nontender, non-distended, soft, and depressible; and no 
masses or organomegaly.  

Furthermore, the Board acknowledges that, at the VA intestine 
examination conducted in May 2004, the veteran complained of 
constipation episodes alternating with diarrhea.  In 
particular, he described episodes of diarrhea occurring three 
or five times per day, followed by constipation for several 
days.  He also noted that lower abdominal (colic-type) pain 
occurs intermittently two or three times per day and that 
each episode of pain (which he graded a "7 to 8" out of 10) 
lasting about 10 to 15 minutes.  A physical examination 
conducted on his abdomen at that time demonstrated diffuse 
tenderness to palpation at the lower abdominal area.  

Importantly, however, the veteran reported experiencing only 
occasional nausea and vomiting and only intermittent episodes 
of abdominal pain.  Also, he specifically denied having any 
weight changes or a history of fistula or undergoing any 
treatment for his service-connected irritable bowel syndrome.  
In addition, the physical examination reflected a weight of 
175 pounds and no evidence of malnutrition, anemia, or any 
other debility.  These current evaluation findings were 
essentially the same as those determined at the previous VA 
intestine examination conducted in December 2001.  (In fact, 
at that prior evaluation, the veteran was found to weigh 
177 pounds.)  

The Board acknowledges the veteran's complaints of 
alternating episodes of diarrhea and constipation.  A review 
of the extensive medical folder does not reflect significant 
treatment for abdominal distress.  Although the veteran has 
reported abdominal pain, he has admitted that such 
symptomatology occurs only intermittently (e.g., only two to 
three times per day and lasting only 10 to 15 minutes per 
episode).  Moreover, recent examination has demonstrated no 
evidence of weight loss, malnutrition, anemia, or any other 
debility has been shown.  The objective findings are not 
supportive of a finding of severe gastrointestinal 
symptomatology.  As such, the Board must conclude that the 
competent evidence of record does not support a finding of 
severe irritable bowel syndrome.  Without evidence of severe 
irritable bowel syndrome and more or less constant abdominal 
distress, an increased rating of 30 percent cannot be 
awarded.  38 C.F.R. § 4.114, Diagnostic Code 7319 (2004).  

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the service-connected allergic 
rhinitis and/or irritable bowel syndrome have resulted in 
marked interference with his employment or require frequent 
periods of hospitalization.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
herein.  What the veteran has not shown in this case is that 
neither the allergic rhinitis nor irritable bowel syndrome 
has resulted in unusual disability or impairment that renders 
the criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
this case.  


ORDER

New and material evidence not having been received sufficient 
to reopen a claim of entitlement to service connection for a 
low back disability, the appeal is denied.  

New and material evidence not having been received sufficient 
to reopen a claim of entitlement to service connection for 
colon polyps, the appeal is denied.  

A compensable disability rating for service-connected 
allergic rhinitis is denied.  

A disability rating greater than 10 percent for 
service-connected irritable bowel syndrome is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


